ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 11 May 2022 for the application filed 5 June 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.
 EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 17 May 2022 as follows: 
Claim 4. The swashplate assembly of claim 1, wherein the key-and-slot system comprises a plurality of key-and-slot pairs.
Claim 6. The swashplate assembly of claim 1, wherein the key of the key-and-slot system is located on a circumference of a gear box
Claim 7. The swashplate assembly of claim 6, wherein the key is attached to the gear box
Claim 8. The swashplate assembly of claim 6, further comprising a tilt ball around the gear box
Claim 19. A rotary aircraft, comprising: 
an airframe; 
a main rotor assembly; 
a gearbox and drive shaft to drive the main rotor assembly; 
a pilot control input; 
a swashplate assembly to translate pilot control inputs to motion of the main rotor assembly, the swashplate assembly comprising: 
a rotating ring to engage the main rotor assembly and to rotate with the drive shaft; 
a non-rotating ring mechanically coupled to the rotating ring 
a tilt ball mechanically coupled to the non-rotating ring to prevent the tilt ball and non-rotating ring from rotating relative to one another; and 
an unpinned key-and-slot system on an unsplined mechanical interface between a contact surface of the tilt ball and the gearbox, comprising a plurality of keys disposed equidistantly around a circumference of the gearbox, the plurality of keys having a long axis along a height of the gearbox with a length longer than a height of the tilt ball, and a short axis along a circumference of the gearbox having a width substantially shorter than the long axis, and a plurality of slots disposed on the tilt ball having position and size to securely enclose the plurality of keys.
Claim 20. The rotary aircraft of claim 19
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 11 April 2022, with respect to claims 1-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an anti-drive mechanism to maintain the outer casing rotationally stationary relative to the gearbox, the anti-drive mechanism comprising an unpinned key-and-slot system between the gearbox and the outer casing on the unsplined contact surface, the key-and-slot system comprising a plurality of keys disposed equidistantly around a circumference of the gearbox, the keys having a long axis along a height of the gearbox with a length longer than a height of the outer casing, and a short axis along a circumference of the gearbox having a width substantially shorter than the long axis, and a plurality of slots disposed on the outer casing having position and size to securely enclose the plurality of keys” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-14 depend from claim 1 and are therefore also found allowable.
Regarding Claim 15, the prior art of record fails to disclose or teach “a through hole to receive a drive shaft of a rotary aircraft; and a plurality of keys affixed to and disposed substantially equidistantly around an unsplined inner diameter of the non-rotating ring, the keys to engage an outer casing of a tilt ball, and to permit radial movement around a spherical shape of the tilt ball while preventing rotation of the non-rotating ring relative to the tilt ball, wherein an interface between the tilt ball and the non-rotating ring is unpinned, and wherein the plurality of keys have a long axis along a height of the non-rotating ring with a length longer than a height of the outer casing, and a short axis along a circumference of the non-rotating ring having a width substantially shorter than the long axis” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 15 is neither anticipated nor made obvious by the prior art of record.  Claims 16-18 depend from claim 15 and are therefore also found allowable.
Regarding Claim 19, the prior art of record fails to disclose or teach “a non-rotating ring mechanically coupled to the rotating ring and mechanically coupled to the rotating ring and rotationally decoupled from the rotating ring, wherein the non-rotating ring does not rotate with the rotating ring and the drive shaft; a tilt ball mechanically coupled to the non-rotating ring to prevent the tilt ball and non- rotating ring from rotating relative to one another; and an unpinned key-and-slot system on an unsplined mechanical interface between a contact surface of the tilt ball and the gearbox, comprising a plurality of keys disposed equidistantly around a circumference of the gearbox, the plurality of keys having a long axis along a height of the gearbox with a length longer than a height of the tilt ball, and a short axis along a circumference of the gearbox having a width substantially shorter than the long axis, and a plurality of slots disposed on the tilt ball having position and size to securely enclose the plurality of keys” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 19 is neither anticipated nor made obvious by the prior art of record.  Claim 20 depends from claim 19 and is therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644